Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. The amendments do not overcome the cited prior art. A detailed explanation follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over CN109524439 to Luo.
Regarding Claim 1, Luo teaches a color filter substrate, comprising 
an auxiliary cathode layer 10, a photoresist layer 60, an RGB color resist layer 50, a black matrix 40, and a glass substrate 01 and a black matrix 40, and RGB color resist layer 50, a photoresist layer 60/20, and an auxiliary cathode layer 10 in sequence; 
a surface of the photoresist layer away from the glass substrate and within an orthographic projection area of the black matrix is higher than a surface of the photoresist layer away from the glass substrate and outside the orthographic projection area of the black matrix (see Fig. 2, layer 20 is also photoresist, therefore the combination of 60 and 20 are a photoresist structure); and 
the auxiliary cathode layer is disposed on the photoresist layer and in the orthographic projection area of the black matrix (see Fig. 2).
Luo does not explicitly teach that the photoresist structure is a single monolithic layer. However, that the use of a one piece construction instead of the structure disclosed in the prior art is merely a matter of obvious engineering choice (MPEP 2144.04(V)(B)).  In this case, nothing on the record indicates any special or unexpected result arising from using a one piece construction as claimed with respect to Luo’s two piece construction.

Regarding Claim 2, Luo teaches a display panel, comprising a thin film transistor substrate 02, an anode layer 80, a flat layer 90, an organic light-emitting layer 100, a cathode layer 30, and a color filter substrate according to claim 1 disposed in sequence; 
and see above regarding the color filter substrate,
wherein the auxiliary cathode layer abuts the cathode layer (see Fig. 2).
See above regarding the single vs. two piece construction of the photoresist.

Regarding Claims 4 and 12, Luo teaches display panel and method according to claims 2 and 7, wherein a material of the flat layer is a polyimide film [0077].

Regarding Claim 7, Luo teaches the manufacturing method of the display panel according to claim 2, comprising following steps: 
step S1: providing a thin film transistor substrate 02 and manufacturing the anode layer 80 on the thin film transistor substrate; 
step S2: manufacturing a flat layer 90 on the anode layer; 
step S3: manufacturing a organic light-emitting layer 100 on the flat layer; 
step S4: manufacturing a cathode layer 30 on the organic light-emitting layer, and forming a thin film transistor backboard 03-30; 
step S5: providing a glass substrate 01, and manufacturing the black matrix 40 on the glass substrate; 
step S6: manufacturing a RGB color resist layer 50 on the black matrix; 
step S7: see above regarding the amended portion (see Fig. 2); 
step S8: manufacturing an auxiliary cathode layer 10 on the photoresist layer and in the orthographic projection area of the black matrix, and forming a color filter substrate; and 
step S9: bonding the thin film transistor backboard to the color filter substrate (see Fig. 2).  See above regarding the single versus two piece construction of the photoresist layer.

Regarding Claim 10, Luo teaches the manufacturing method according to claim 7, wherein the step S9 of bonding the thin film transistor backboard to the color filter substrate is by a packaging method (“packaging method” is broad enough to encompass any process known in semiconductor processing, so whatever process Luo used reads on a “packaging method”).

Claims 3, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo.
Regarding Claims 3 and 11, Luo teaches display panel and method according to claims 2 and 7, wherein a material for the anode layer is reflective, but not explicitly that it comprises one of indium tin oxide or silver.
However, given the lack of direction provided by Luo, the person of ordinary skill may experiment with well known and used reflective metals and arrive at ITO or silver, two very common materials for electrodes in display manufacturing, silver being particularly appreciated for its reflective characteristic (see MPEP 2143(E)).

Regarding Claims 5 and 13, Luo teaches the display panel and method according to claims 2 and 7, but does not explicitly show the thin film transistor substrate comprises a substrate layer, a light-shielding layer, a buffer layer, an active layer, a gate insulating layer, a gate layer, an interlayer dielectric layer, a source/drain layer, and an organic layer, which are disposed in sequence.  However, Luo teaches a TFT layer, and the above listed elements are implicitly taught as they are notoriously well known elements of a TFT layer. 

Regarding Claims 6 and 14, Luo teaches the display panel and method according to claims 2 and 7, but does not explicitly teach that a material of the source/drain layer comprises one of molybdenum, aluminum, titanium, copper, or indium tin metal oxide.  However, see above regarding simple experimentation. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claim 7 above, and further in view of KR 20140143916 to Choi et al. (Choi).
Regarding Claim 8, Luo teaches the manufacturing method according to claim 7, wherein the flat layer is manufactured by spin coating.
Also, Choi teaches that spin coating and CVD are obvious variants for depositing a PDL (see MPEP 2144.06).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claim 7 above, and further in view of KR 20080004810 to Shim et al. (Shim).
Regarding Claim 9, Luo teaches manufacturing method according to claim 7, but does not explicitly teach that the photoresist layer is manufactured by a semi-transparent mask technique or a method of two masks.
However, in analogous art, Shim teaches the use of half tone masks for forming resist layers of various thicknesses in OLED processes [0071].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Shim since Luo calls for a resist layer of various thicknesses but is silent as to how to form it, motivating those of ordinary skill to seek out such teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812